Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered July 10, 2002, convicting defendant upon his plea of guilty of the crimes of robbery in the first degree and criminal possession of a controlled substance in the fifth degree.
Defendant waived indictment and pleaded guilty to robbery in the first degree and criminal possession of a controlled substance in the fifth degree as charged in two superior court informations. Pursuant to the negotiated plea agreement, defendant waived his right to appeal and, as agreed, was thereafter sentenced as a second felony offender to concurrent prison terms of 10 years on the robbery charge and 3 to 6 years on the drug charge.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defendant’s correspondence with counsel, as well as counsel’s brief, we agree. Notably, the plea colloquy herein is a model in its detail, clarity and thoroughness. Accordingly, the judgment is affirmed, and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.